Dinkelepiel; J
The question presented on the motion to dis-ise is founded on the ground th; fc th:. .'...Mount ir.v/lved is leso then the sum of One Hundred Dola-rs rn;. therefore not wit _in the appelate jurisdiction of this Court.
It a-.pear 3 that the suit originally ./ ; .cíbsure 'ey plaintiff eg. lust the Seto .i:'.-. 1 he ccr Co. Ino. fa of a ohattel mortp-. ;s • 'mounting bo Twelve hundred Dollars and being upon thrs: :ile3.
The S. Guii.oel Be 1 by and Chcuri ois3 Cc„.....ny fr.o. intervened in th..oo proceeding;,, b i..g the 1. r.dlcrd of the premises occupies by defendant clai...iuj ri/ilege sup -.-rior to the mortgage of che plaintiff, u. ci. one cf the automobiles involved in this lieij. ¡ion. TI.„utc-mobils in quaeticr. soli by th- Civil Sheriff unier v/rit of seizure and -pie for th; sum of 040.00 . nd the Oouee Wes thereafter tried bet-.: the pi; ir.tiff ; nd the intervenor upon the issue cf './bother thu pi. intiff or the intervenor h- d a prior cl'im tc this (-40.00. There './as judgment in favor of the inter-encr, directing Sir t the lessor’e privilege cutronkfi :: ohattel mert.. s tc the autcuobilin question ..ni tho ju'.gmjr.t specific.lly awarded the (¡40.00, the pur oh- as rico cf this sutcr-cbile to the intervenor on account of i.-s cl im ,r.fr,;« this judgment plaintiff take3 the present c.. _a.il,
from the for-, going statement of facts it is clearly ?E±Kizá proven that the amount Involved in the .-reoO.vt appeal is lese then One hundred Eoll. rs . nd without the minimum jsjcBKi appelate jurisdiction of this Court.
"The test of jurisdiction on ... s.-.l is the amount involved when the appeal is taken."
Burdeaux v. Darcy, 7th Court of Appeal 304.
Gauche vs. Trautman, 7th Ann. p.18.
Garmani Savings Bank vs. Kutler, 52 Ann. 550.
*690"The sale of the property at $1800 placed in the hands of the Sheriff for distribution, although the claim of plaintiff and the intervsnor each exceeded two thousand dollars, upon an appeal by the intervonor from the judgment dismission his intervention the Supreme Court held that.it was without jurisdiction, the '•mount involved being issxx less than Two Thousand Dollars."
Eor the re sens a signed the motion to dismiss must prevail.
It is ordered, adjudged end decreed thefc the apjeal in this case be dismissed.
Hotion to dismiss maintained and appeal dismissed.